ORDER
Prior report: 111 Md.App. 721, 684 A.2d 17.
The Court having considered the motion to vacate the decision of the Court of Special Appeals filed by the petitioner and the response thereto in the above captioned case, it is this 24th day of July, 1997,
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that the motion be, and it is hereby, denied, and it is further
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that the writ of certiorari be, and it is hereby, dismissed with costs, the petition for a writ of certiorari having been improvidently granted.